IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Dependency of             )
                                               )        No. 74624-3-1
J.T.R. DOB: 3/22/07                            )        (consolidated with No.
J.J.R. DOB: 09/2/05                            )        74625-1-1)
                                               )                                         Coq C)
                                                                                         74
                                                                                         >
                                               )        DIVISION ONE                            xt
STATE OF WASHINGTON,                           )                                         r7-1
DEPARTMENT OF SOCIAL AND                       )        UNPUBLISHED OPINION'
HEALTH SERVICES,                               )                                   X".                r"
                                                                                                      M
                                               )                                         (f) rri
                     Respondent,               )                                                r"J
                                               )                                         C.>
              v.                               )                                               <
                                               )
ABIGAIL ROCCO,                                 )
                     Appellant.                )        FILED: November 14, 2016
                                               )
       APPELWICK, J. — appeals the order terminating her parental rights to her sons

J.J.R. and J.T.R. She contends the Department failed to prove that (1) all necessary

and available services capable of correcting her parental deficiencies were provided;

(2) there was little likelihood that her parental deficiencies could be remedied in the

near future; and (3) that termination was in the best interest of the children. Rocco

also argues that the juvenile court violated her due process rights by failing to provide

adequate notice of an alleged parental deficiency. Substantial evidence supports the

relevant findings, and Rocco fails to demonstrate a due process violation. We affirm.
No. 74624-3-1/2

                                          FACTS

      Abigail Rocco is the mother of J.J.R. (born 9-2-2005) and J.T.R. (born 3-22-

2007). J.J.R. suffers from epilepsy and is currently enrolled in special education

classes.'

      J.J.R. and J.T.R. lived with Rocco until November 2013. Between 2008 and

2012, the Department of Social and Health Services (Department) received several

Child Protective Services (CPS) referrals regarding Rocco's possible drug use,

negligent treatment of the children, and the presence of unsafe individuals in the

home. In several instances, the Department intervened temporarily and provided

voluntary family preservation services.

       In the fall 2013, Rocco and the children moved from Arlington to Seattle and

lived with Terrance Maynard, Rocco's boyfriend. On November 5, 2013, the

Department investigated a report that J.J.R. and J.T.R. had missed a week of school.

The mother explained that J.J.R. received two black eyes when he fell following a

seizure. Rocco asked the school not to contact CPS.

       When J.J.R. returned to school, school employees noticed that he had a

healing abrasion on his left cheek and redness in his left eye. When asked how it

happened, J.J.R. responded "Terrence" and gestured that Maynard had punched him

in the face. J.T.R. told Department social workers that both Rocco and Maynard hit

the children with a belt. He confirmed that when he says "dad," he means Maynard.



       ' The court's decisions terminating the parental rights of J.J.R.'s and J.T.R.'s
fathers are not at issue in this appeal.


                                            -2-
No. 74624-3-1/3

J.T.R. also said that Rocco and Maynard told him not to talk about what goes on at

home because it is "their business." J.T.R. made similar disclosures to a nurse at

Swedish Medical Center.

         Rocco maintained that J.J.R. and J.T.R. were lying and denied that she or

Maynard used physical discipline. She claimed that she had separated from

Maynard and had no further relationship with him.

         The Department removed J.J.R. and J.T.R. from Rocco's care. On January

10, 2014, Rocco stipulated to the entry of a dependency order. Among other things,

the disposition order required Rocco to complete random urinalysis testing (UA).

Because of Rocco's history of trauma and sexual abuse as a child, the court ordered

her to complete a psychological evaluation with parenting component and follow any

mental health and parenting treatment recommendations. Rocco successfully

completed the UA testing.

         Social worker Ashley Shelby initially referred Rocco to Dr. Tatyana Shepel for

a psychological and parenting assessment.            Rocco eventually canceled the

appointment, which was scheduled for June 2014. Because Dr. Shepel was not

available for a new appointment within a reasonable time, Shelby referred Rocco to

Dr. Steve Tutty.

         Rocco met with Dr. Tutty several times for the evaluation between August 11

and October 8, 2104. Tully also observed one of Rocco's visits with J.J.R. and

J.T.R.




                                            -3-
No. 74624-3-1/4

       Based on a variety of tests, Tully diagnosed Rocco with posttraumatic stress

disorder (PTSD), consistent with the abusive history that Rocco experienced until she

was 14. Tutty also noted a "rule out" for paranoid personality traits, requiring further

information to diagnose.

       Tutty found that Rocco had adequate cognitive and executive functioning and

that J.J.R. and J.T.R. were closely bonded with her. He concluded, however, that

Rocco did not appear to be amenable to services in light of her CPS history and

paranoia personality assessment inventory. As a result, she likely lacked sufficient

insight into her psychological challenges and currently posed a moderate risk for

failing to protect the safety and best interests of the children. Tutty believed that

Rocco required a "significant amount of structure and oversight to engage and

complete treatment services."

       Tutty recommended that Rocco complete counseling sessions with a therapist

skilled in trauma-focused cognitive behavioral treatment (TF-CBT). In addition, he

recommended that Rocco schedule an appointment with a medication provider for

assessment of psychotropic medications to reduce her levels of paranoia and

vigilance. Tutty believed that Rocco would benefit from a specialized parenting class.

       Tutty completed his evaluation on October 16, 2014, and submitted it to the

Department. Dependency review orders entered in December 2014 and early

February 2015 expressly included Tutty's recommendations for trauma-focused

cognitive behavioral therapy and the assessment of psychotropic medication as




                                           -4-
No. 74624-3-1/5

additional court ordered services. The record does not explain the Department's

failure to provide the evaluation to Rocco or to discuss it with her before February.

       Melissa Hoogendoorn, the assigned social worker from October 2014 to April

2015, discussed Tutty's recommendations with Rocco by phone in February 2015.

Hoogendoorn and Rocco initially considered Sound Mental Health for the services,

but then agreed that Community Psychiatric Clinic (CPC) would be more convenient

for Rocco for the counseling and medication assessment.

       Hoogendoorn met with Rocco at the Department office on March 17, 2015,

and again discussed Tutty's recommendations. Hoogendoorn handed Rocco a

service letter summarizing Tutty's recommendations, including TF-CBT and

medication management, and including contact information for CPC.

       Rocco told Hoogendoorn that she had "gone to an agency at some point" and

was told that she did not need therapy. When Hoogendoorn learned that Rocco had

apparently not mentioned Tutty's evaluation and recommendation to the agency, she

advised Rocco to sign a release of information so that the Department could provide

Tutty's evaluation:
       We again talked about the recommendations from Dr. Tutty's
       evaluation. We talked about going to Community Psychiatric Clinic for
       the trauma-focused CBT and being evaluated for medication there. We
       talked about how it would be important for Ms. Rocco to sign a release
       of information so that I could make—so that 1 or her social worker could
       make sure that CPC had a copy of the evaluation from Dr. Tutty so that
       there would be clear information as to what the Department's concerns
       were regarding her mental health. And, we talked a little bit about her
       trauma past and how that was impacting her decision as to whether or
       not to engage in services.




                                            -5-
No. 74624-3-1/6

      Rocco informed Hoogendoorn that she was not going to participate in TF-CBT

therapy because she "felt like all she would be doing is talking about her past and the

sexual abuse" and believed that "she was already past that." Rocco became

increasingly upset and began screaming. She insisted that she was not going to

participate in TF-CBT, accused Hoogendoorn of ignoring the abuse that J.J.R. and

J.T.R. were experiencing in their foster home, and stormed out of the building.

      Cecilie Han replaced Hoogendoorn as the children's social worker in April

2015. Han arranged for Rocco to participate in the required specialized parenting

course, which Rocco successfully completed. Han also discussed the court ordered

mental health and medication services with Rocco, who indicated that she did not

need the services because she had participated in mental health therapy as a child.

      But, when Rocco indicated that she had been denied counseling services,

Han contacted CPC. Han learned that CPC had denied services because Rocco did

not endorse any mental health symptoms. In June 2015, after Han provided a copy

of Tutty's evaluation and additional information, CPC agreed to offer services if

Rocco demonstrated a willingness to engage. Office of Public Defense social worker
              ,
Alise Hegle also assisted Rocco and encouraged her to participate in the court

ordered therapy.

      In July 2015, Rocco participated in an intake appointment, and CPC accepted

her for services. The CPC diagnosis for Rocco was major depressive disorder.

      On August 21, 2015, Rocco told Jessica Blanche, the court appointed special

advocate (CASA), that her children were in dependency because the nurses at their



                                           -6-
No. 74624-3-1/7

school lied and falsely accused her and Maynard of abuse. Rocco told Blanche that

she had been denied counseling and did not need counseling or mental health

treatment of any kind.

       In mid-September 2015, Rocco began counseling sessions with Emily Miller, a

licensed therapist at CPC. As part of the treatment plan, Rocco identified her goals

as "getting a driver's license, continuing with school, and getting custody of her

children back."

      Han met with Rocco at a shared planning meeting on September 29, 2015. At

the meeting, Rocco appeared to agree to participate in both TF-CBT and the

medication assessment. In a subsequent series of e-mails, however, Rocco

questioned whether she needed a medication evaluation.

       Han testified that Rocco had not made progress in correcting the primary

parental deficiency that led to the removal of J.J.R. and J.T.R.:
       it concerns me that Ms. Rocco does not believe that she does need
       mental health services. I believe that it—a significant piece to making
       progress in mental health therapy is self-awareness and understanding
       that some sort of change needs to take place, or willingness for a
       change to take place. And I don't feel that—I don't feel like that's
       something that's present here in this case. I feel like in assessing
       through, kind of, all the case history, and my interactions with Ms.
       Rocco, I feel that her mental health has really impacted her children
       and put them at risk.


       The Department petitioned for termination of Rocco's parental rights on June

22, 2015. At the time of the termination trial, which began on October 27, 2015,

Rocco had completed five sessions with Miller. Rocco also stated that she had

signed up for a trauma-based group session in November 2015.


                                            -7-
No. 74624-3-1/8

      Miller testified that she had "begun discussing" TF-CBT with Miller and had

started the "psychoeducation" module in the last session. Miller explained that the

psychoeducation module involved addressing "risk factors that make a person

vulnerable to certain types of trauma." The safety planning module of TF-CBT, which

seeks to minimize those risk factors, is usually done as one of the last modules.

Miller acknowledged that TF-CBT therapy could take up to a year and anticipated

working with Rocco for a year. Miller testified that Rocco was aware of the process

for arranging the medication assessment, but she informed Miller "that she is not

interested in medication management at the moment."

      Rocco testified extensively over the course of the four day trial. She claimed

that she had long wondered why the Department removed J.J.R. and J.T.R. from her

care and always got a "runaround" when she tried to find out. Rocco repeatedly

denied she needed therapy to address trauma because she completed that therapy

when she was young. Rocco now planned to complete the therapy so that she could

regain custody of J.J.R. and J.T.R.

      Rocco claimed that Maynard had never physically abused the children and

that J.J.R. and J.T.R. were lying. She remained reluctant, however, to address why

the children would repeat such lies. At one point, she asserted the police had

coerced the children into making the allegations. When the court pressed her for an

explanation, Rocco suggested that the children were angry with her after they were

wrongfully evicted from their Arlington apartment.




                                           -8-
No. 74624-3-1/9

      Rocco acknowledged that she lived in Maynard's apartment from around

November 2013 to November 2014, but denied having any current relationship him.

Rocco agreed that the Department could conduct a surprise visit to her home, "as

long as it's not on the weekends." The Department presented evidence that

Maynard's benefit checks were being sent to her current address and that Maynard

had provided the Department with Rocco's address.

      Rocco denied that she delayed complying with the court-ordered counseling

and medication requirements. She asserted that when she first contacted CPC in

February 2015, the interviewer determined that she did not qualify for counseling,

even though she showed the intake assessor Tutty's evaluation and disclosed her

history of abuse. Rocco claimed that she continued to contact CPC for counseling,

but without success. Rocco also asserted that when CPC finally accepted her, the

interviewer said, "[O]kay, we're going to lie about this and say that you're depressed

so that you can get the services that you need."

      Sophie Keefe-Bullock, a Department social worker, supervised Rocco's twice

weekly visits with J.J.R. and J.T.R. during most of the dependency period. For the

most part, Keefe-Bullock found that Rocco's visits were appropriate. Keefe-Bullock's

primary concern involved Rocco's hypervigilance about the children's health and

bodies. During the visits, Rocco was frequently checking the boys for marks, small

scratches, bug bites, and bruises in a way that "put the boys on edge about their own

bodies." After looking at the marks, Keefe-Bullock had no concerns that the children

were being harmed at their foster home.



                                           -9-
No. 74624-3-1/10

      At trial, Dr. Tufty explained how TF-CBT could help Rocco manage her PTSD:
      Well, it's targeting the traumatic memories and helping the individual
      better manage those memories when they resurface, whether that be,
      you know, through dreams or through the waking state. Typically
      individuals with PTSD have a lot of recollections of those traumatic
      experiences, and as a result, avoid people, situations that remind them
      of those events. They maintain a—a pretty rigid hypervigilant stance,
      so they're very tense, anxious. They have a lot of negative emotions,
      negative cognitions. It's very impairing.


      In preparing his evaluation, Tutty was unable to consider Rocco's participation

in the MMPI-11 (Minnesota Multiphasic Personality Inventory-2), a widely used

personality test, because her answers indicated a "positive impression management"

that led to an invalid result. Rocco's answers indicated that she was "attempting to

manipulate how others view her character." Similarly, Rocco's profile for the Child

Abuse Potential Inventory, which measures risk for committing future child abuse,

was also invalid because of her positive impression management.

      Tutty identified trust issues, Rocco's significant tension, and her displayed

hypervigilance as problems that could impair her ability to engage in and complete

services. Rocco told Tutty that J.J.R. received his black eyes when he fell following a

seizure. Rocco explained that J.J.R. first fell backwards and injured one side of his

face. After he stood up, J.J.R. then fell back down and injured the other side of his

face. Based on his experience in treating both children and adults with seizure

disorders, Dr. Tutty found Rocco's explanation not plausible.




                                          -10-
No. 74624-3-1/11

      Rocco requested that the termination decision be deferred for 90 days to

assess whether the treatment would be effective. The court did not defer the

decision.

      On November 24, 2015, following a four day trial, the juvenile court entered

findings of fact, conclusions of law, and an order terminating Rocco's parental rights

in J.J.R. and J.T.R. The court found much of Rocco's testimony not credible,

including her account of why CPC denied her requests for services and her claim that

she was no longer in contact with Maynard. Rocco appeals.

                                     ANALYSIS

      Parents have fundamental liberty and privacy interests in the care and custody

of their children. In re Welfare of A.J.R., 78 Wash. App. 222, 229, 896 P.2d 1298

(1995); Santoskv v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d 599

(1982). When determining whether to terminate parental rights, Washington courts

follow a two-step process. First, the Department must prove the following six

statutory requirements by clear, cogent, and convincing evidence:

             (a) That the child has been found to be a dependent child;

           (b) That the court has entered a dispositional order pursuant to
      RCW 13.34.130;

            (c) That the child has been removed . . . from the custody of the
      parent for a period of at least six months pursuant to a finding of
      dependency;

             (d) That the services ordered under RCW 13.34.136 have been
      expressly and understandably offered or provided and all necessary
      services, reasonably available, capable of correcting the parental
      deficiencies within the foreseeable future have been expressly and
      understandably offered or provided;


                                          -11-
No. 74624-3-1/12

              (e) That there is little likelihood that conditions will be remedied
       so that the child can be returned to the parent in the near future. . . .



             (f) That continuation of the parent and child relationship clearly
       diminishes the child's prospects for early integration into a stable and
       permanent home.

RCW 13.34.180(1); see also In re Welfare of A.B., 168 Wash. 2d 908, 911, 232 P.3d
1104 (2010); RCW 13.34.190.

       Second, if the Department proves the six termination factors, the court then

determines, by a preponderance of the evidence, if termination is in the child's best

interests. RCW 13.34.190(1)(b).

       Where, as here, the trial court has weighed the evidence, our review is limited

to determining whether substantial evidence supports the court's findings of fact and

whether those findings support the court's conclusions of law. In re Dependency of

P.D., 58 Wash. App. 18, 25, 792 P.2d 159 (1990). "Evidence is substantial if it is

sufficient to persuade a fair-minded person of the truth of the declared premise." In

re Welfare of S.J., 162 Wash. App. 873, 881, 256 P.3d 470 (2011). Clear, cogent, and

convincing evidence exists when the evidence shows the ultimate fact at issue to be

highly probable. In re Dependency of K.R., 128 Wash. 2d 129, 141, 904 P.2d 1132

(1995).

  I.   All Necessary and Available Services

       Rocco contends that the Department failed to prove it offered or provided her

with all necessary services capable of correcting her parental deficiencies as required




                                           -12-
No. 74624-3-1/13

by RCW 13.34.180(1)(d). The Department must offer services that are specifically

tailored to each individual's needs. In re Dependency of T.R., 108 Wash. App. 149,

161, 29 P.3d 1275 (2001).

       Rocco does not dispute that the Department offered or provided the necessary

mental health services. She argues, however, that the Department failed to provide

reasonably competent case management services from October 2014, when Dr.

Tutty completed his evaluation, through February and March 2015, when social

worker Melissa Hoogendoorn provided oral and written referrals for mental health

services. Rocco claims that Hoogendoorn unreasonably delayed providing her with

Dr. Tutty's evaluation and then failed to provide her with competent assistance in

accessing the services. Rocco maintains that the 3-4 month delay hindered her

access to the crucial mental health services and "derailed" her efforts to address her

parental deficiencies in time for trial.

       The court was clearly concerned by the Department's delay in providing Rocco

with referrals following Tutty's evaluation. But the court also found
       The mother understood that she needed to consistently engage in the
       services offered by the Department to reunify with her children. She
       acknowledged during testimony at trial that she knew she needed to
       engage in TF-CBT and seek an evaluation for medication management.
       Until just before trial began, the mother did not make a reasonable
       attempt to engage in these recommended services. Her explanation for
       not enrolling in counseling earlier because she was "denied" services
       was not credible. Ms. Rocco testified that, even though she told the
       intake assessor that she had to have counseling as a condition to
       getting her children back, she was told that she did not need counseling
       because in her intake questionnaire she denied that she had thoughts
       of suicide or harming others. Ms. Rocco explained when she sought
       counseling at CPC a second time, shortly before trial, that the intake



                                           -13-
No. 74624-3-1/14
       assessor told her that she was going to "lie" in order to allow Ms. Rocco
       to qualify for counseling services. This testimony also was not credible.


       The record establishes that Hoogendoorn reviewed Tutty's recommendations

and the service requirements with Rocco by telephone and in person in February and

March 2015. Rocco repeatedly acknowledged that she understood the court-ordered

requirements for TF-CBT and medication management and understood where to

request the services. But throughout the dependency, she told social workers that

she did not need therapy and, more specifically, that she would not participate in

medication management. At the conclusion of the March 2015 meeting with

Hoogendoorn, Rocco stormed out after insisting that she would not participate in TF-

CBT.

       On appeal, Rocco claims that she "acted promptly" on the Department's

referral. But, Rocco's testimony about her efforts to obtain services from CPC was

inconsistent and contradictory, and the court found her account not credible. An

appellate court does not make credibility determinations or weigh evidence on

review. In re Welfare of C.B., 134 Wash. App. 942, 953, 143 P.3d 846 (2006); see also

In re Dependency of K.S.C., 137 Wash. 2d 918, 925, 976 P.2d 113 (1999) (because the

trial judge has the advantage of viewing the witnesses, deference to the court's

findings is of particular importance in deprivation hearings).

       Rocco apparently indicated to Hoogendoorn that she had requested services

from CPC in February 2015 without providing Dr. Tutty's evaluation or explaining her

diagnosis of PTSD. But, Rocco testified that she was denied services at CPC during

her first intake assessment in February 2015 because she did not endorse mental


                                            -14-
No. 74624-3-1/15

health issues, even though she shared Tutty's evaluation. Rocco claimed that she

then made repeated requests for services at CPC that were denied for the same

reason. When CPC finally accepted her after a second assessment in July or August

2015, Rocco stated that the intake assessor said she would lie about the diagnosis in

order to provide services.

       Based on its credibility assessment and the other evidence of Rocco's

reluctance to participate in TF-CBT and medication management, despite her

understanding of their importance, the court could reasonably conclude that Rocco

effectively refused to engage in the necessary services, or failed to make serious and

reasonable efforts, until shortly before trial. Cf. In re Dependency of T.R., 108 Wn.

App. at 163 ("When a parent is unwilling or unable to make use of the services

provided, [the Department] is not required to offer still other services that might have

been helpful."). Contrary to Rocco's arguments, the court's findings, when viewed in

their entirety, do not reflect a material misunderstanding of the chronology of events.

Clear, cogent, and convincing evidence supports the court's determination that the

Department offered or provided all necessary services capable of correcting her

parental deficiencies.

 II.   Little Likelihood that Conditions Would be Remedied in the Near Future

       Rocco contends the Department failed to prove there was little likelihood that

conditions would be remedied so that the children could be returned in the near

future. RCW 13.34.180(1)(e). The focus of this requirement is whether the identified

deficiencies have been corrected. See In re Welfare of M.R.H., 145 Wash. App. 10, 27,



                                           -15-
No. 74624-3-1/16

188 P.3d 510 (2008). What constitutes "near future" necessarily depends on the

specific circumstances of each case, including the child's age and placement

circumstances. C.B., 134 Wash. App. at 954; see also In re A.W., 53 Wash. App. 22, 32,

765 P.2d 307 (1988) ("Although 1 year may not be a long time for an adult decision

maker, for a young child it may seem like forever."). "A parent's unwillingness to avail

herself of remedial services within a reasonable period is highly relevant to a trial

court's determination as to whether the State has satisfied RCW 13.34.180(1)(e)." In

re Welfare of T.B., 150 Wash. App. 599, 608, 209 P.3d 4975 (2019).

      Rocco maintains that at the time of trial, she was engaged in mental health

services and beginning to gain insight into her challenges. She also points to Dr.

Tutty's testimony that 90 days would be a reasonable time in which to determine

whether she was making progress in her treatment. She argues that it was

fundamentally unfair for the Department to delay her referral for three months and

then penalize her for not remedying parental deficiencies in the "near future."

       Dr. Tutty's testimony regarding an additional amount of time to assess Rocco's

progress was premised both on her participation in the TF-CBT and willingness to

see a medication provider. At the time of trial, Rocco had participated in one session

of TF-CBT. And, although Rocco indicated she was now willing to participate in a

medication assessment, her therapist testified that she was currently "not interested"

in medication management.

       Moreover, the evidence was undisputed that Rocco would likely need at least

9 to 12 months to complete TF-CBT, with the safety planning module not occurring



                                           -16-
No. 74624-3-1/17

until the end of the program. The Department witnesses testified that Rocco had

shown no improvement and that her mental health issues continued to negatively

affect her ability to care for J.J.R. and J.T.R.

       The children's CASA, Jessica Blanche, testified that given the fact that J.J.R.

and J.T.R., had already been in foster care for two years, any additional delay would

be detrimental. Blanche acknowledged that a deferral of the termination decision for

no more than 90 days would not be "extremely detrimental," but she believed that any

further delay would be emotionally detrimental to the children. Blanche strongly

questioned Rocco's motivation for her late participation in court ordered treatment

and her ability to utilize those services to improve her parenting deficiencies. As late

as August 21, 2015, Rocco told Blanche that she had tried to go to counseling but

was denied. Rocco also told Blanche that she did not need counseling or mental

health treatment of any kind.

       Substantial evidence supports the court's determination that there was little

likelihood that Rocco would correct her parental deficiencies in the near future.

III.   Continuation of the Parent-Child Relationship

       Rocco contends the Department failed to establish that continuation of the

parent and child relationship clearly diminished the children's prospects for early

integration into a stable and permanent home. RCW 13.34.180(f). But, this

contention rests solely on the assertion that the Department failed to provide all

necessary services. As set forth above, the Department provided all necessary

services. We therefore reject Rocco's argument.



                                             -17-
No. 74624-3-1/18

IV.    Best Interests of the Children

       Rocco contends the court erred when it determined that termination of her

parental rights was in the best interests of the children. RCW 13.34.190(1)(b). As

Rocco notes, it is undisputed that the children have a strong bond with her and

always demonstrate warmth and affection during her visits. Rocco also relies on the

testimony of Delilah Bruskas, a legal nurse consultant. Bruskas testified that

termination of the attachment between a child and primary caregiver "is going to be

potentially developmentally destructive because all subsequent developmental

stages of childhood are built upon that."

      Whether termination of parental rights is in the best interest of the child is a

fact specific inquiry. In re Welfare of Aschauer, 93 Wash. 2d 689, 695, 611 P.2d 1245

(1980). The record here clearly demonstrates that Rocco loves and cares for her

children, and that they have a strong attachment to her. But "[w]hen the rights of

basic nurture, physical and mental health, and safety of the child and the legal rights

of the parents are in conflict, the rights and safety of the child should prevail." RCW

13.34.020.

       At the time of trial, J.J.R. and J.T.R. had been in foster care for two years.

Because of her untreated mental health issues, Rocco was unable to provide a safe

home for them in the near future. Although she had just participated in the first

session of the court ordered TF-CBT, Rocco had not yet even scheduled the required

medication assessment. The Department's witnesses testified that after two years in

foster care, J.J.R. and J.T.R. needed stability and permanency. Because Rocco's



                                            -18-
No. 74624-3-1/19

therapy was going to take 9 to 12 months and the outlook for success was unclear,

the out children faced the" 'limbo of foster care for an indefinite period.' " T.R., 108
Wash. App. at 167 (quoting A.W., 53 Wash. App. at 33). Substantial evidence established

that termination was in the best interests of the children.

 V.    Due Process

       Rocco challenges the following finding of fact:
       Ms. Rocco does not appear to have a support system in place to assist
       her with parenting or with her mental health challenges. She has
       described her own mother as "controlling" and 'vindictive" - as someone
       who has repeatedly contacted Ms. Rocco's neighbors and Ms. Rocco's
       landlord to "spread lies" about the mother. The only testimony Ms.
       Rocco offered about a support system was that she reads her bible
       when she feels depressed and she will call up a friend and they will
       read the bible to each other over the phone.


       Rocco contends that she was never notified that a failure to have a support

system constituted a parental deficiency that could justify termination of her parental

rights. She argues that the juvenile court's reliance on this alleged parental

deficiency therefore violated her due process rights. In re Dependency of A.M.M.,

182 Wash. App. 776, 779, 332 P.3d 500 (2014) (termination order relying on parental

deficiency not identified in the dependency or termination petitions violated due

process).

       The challenged finding is one of 13 that the court entered in support of its

determination that there was little likelihood that the conditions resulting in

dependency would be remedied in the near future. The finding accurately

summarized Rocco's testimony. Among other things, Rocco characterized her




                                            -19-
No. 74624-3-1/20

mother as "controlling and vindictive" and accused her of spreading lies to CPS and

abusing J.J.R. and J.T.R.

       Viewed in their entirety, the findings establish that court relied solely on

Rocco's failure to remedy her untreated mental health issues as the parental

deficiency warranting termination. Rocco does not identify anything in the record or

the parties' arguments suggesting that lack of a support system was a parental

deficiency that she needed to correct. The court's reliance on this circumstance as

one of many reasons for determining that Rocco would be unable to remedy her

mental health issues in the near future did not identify an additional parental

deficiency requiring separate notice. Rocco fails to demonstrate a due process

violation.

       Affirmed.




WE CONCUR:




                                         -20-